UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2094



GRACE OLUFUNMILOLA AKINGBALA,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-894-373)


Submitted:   July 25, 2005                 Decided:   August 8, 2005


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, James
Hunolt, Senior Litigation Counsel, Kenneth W. Rosenberg, Tax
Division, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Grace Olufunmilola Akingbala, a native and citizen of

Nigeria, seeks review of an order of the Board of Immigration

Appeals (Board) denying her motion to reconsider the Board’s denial

of her motion to reopen her removal proceedings.          We have reviewed

the administrative record and conclude that the Board did not abuse

its   discretion   in   denying   Akingbala’s   motion.     See   8   C.F.R.

§ 1003.2 (2005).

           We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          PETITION DENIED




                                   - 2 -